Exhibit 10.1
 
2005 SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN


On December 18, 2014, Section 7.8 and Attachment H, set out below, have been
added to the 2005 Supplemental Employee Retirement Plan:
 
7.8           Special Provisions.
 
This Plan shall be subject to the special provisions contained in Attachments F,
G, and H.
 

--------------------------------------------------------------------------------



Attachment H
 
SPECIAL PROVISIONS APPLICABLE TO NAMED PARTICIPANTS
 
I.
SCOPE OF ATTACHMENT


1.1  
The provisions of this Attachment apply to specifically named Participants (a
“Named Participant”).  To the extent the provisions of this Attachment conflict
with other provisions of the Plan, this Attachment will control with respect to
the Named Participants.

 
1.2  
Capitalized terms used in this Attachment shall have the meaning assigned to
such terms in the Plan, unless defined otherwise in this Attachment F or the
context clearly indicates to the contrary.

 
1.3  
As of the Determination Date, a Named Participant’s Target Retirement Benefit
shall be converted to a lump sum amount (“Target Retirement Cash Balance
Account”), to which interest credits shall be applied.  At the Named
Participant’s Termination of Employment, the lump sum account balance (including
interest credits) shall be converted to a Life with 10 Year Certain SERP Benefit
for purposes of applying any applicable offsets and the net benefit shall then
be converted, as applicable, to the Benefit Payout Alternative elected by the
Named Participant.

 
II.
 
2.1  
Target Retirement Cash Balance Account.  The SERP Benefit formula of Plan
Section 3.1 shall be applied using the following elements for the Named
Participant as of the Determination Date, to determine the Named Participant’s
Target Retirement Cash Balance Account:

 
Named Participant
Determination Date
Service Factor Determined as of:
Final Average Earnings Determined as of:
Age Discount Determined as of:
Applicable Interest Rate and Mortality Table
Ralph de la Vega
12/31/2014
12/31/2014
12/31/2014
12/31/2014
4.3%; 2013 Applicable PPA Mortality Rates
Wayne Watts
12/31/2014
12/31/2014
12/31/2014
12/31/2014
4.3%; 2013 Applicable PPA Mortality Rates



The Committee may designate additional Named Participants whose Target
Retirement Benefit shall be converted to a Target Retirement Cash Balance
Account with a Determination Date as of December 31 of the calendar year in
which such Named Participant is designated by the Committee; provided, if the
Named Participant’s Termination of Employment precedes the Determination Date,
no conversion to a Target Retirement Cash Balance Account shall apply.  For
purposes of converting the Named Participant’s Target Retirement Benefit to a
Target Retirement Cash Balance Account, the Applicable Interest Rate and
Mortality Table shall be those in effect under the Plan for a Termination of
Employment that occurs on the day preceding the Determination Date.


2.2  
Interest Credits.  From and after the Determination Date, the SEVP-HR shall
maintain a record of each Named Participants’ Target Retirement Cash Balance
Account.  During such period of time that all or any portion of a Named
Participant’s Target Retirement Cash Balance Account is not paid, interest shall
be credited at the Applicable Interest Rate that was used for purposes of
converting the Named Participant’s Target Retirement Benefit to a Target
Retirement Cash Balance Account.

 
2.3  
Action at Named Participant’s Termination of Employment. Upon Termination of
Employment:

 
(a)  
a Named Participant’s Target Retirement Cash Balance Account, as adjusted for
interest credits, shall be converted to an equivalent Life with a 10-Year
Certain Benefit (as described in Plan Section 4.2(a)).  For purposes of such
conversion, the Applicable Interest Rate and Mortality Table that were used for
purposes of the converting the Named Participant’s Target Retirement Benefit to
a Target Retirement Cash Balance Account shall apply; provided, however, the
Named Participant’s age on his or her Termination of Employment date shall
apply.

 
(b)  
The resulting Life with a 10-Year Certain Benefit shall be offset by the amounts
described in Plan Section 3.1 (such as other pension values and age discount) to
obtain the Annual Value of Life with 10 Year Certain SERP Benefit payable as a
result of Termination of Employment.

 
(c)  
The Named Participant’s Annual Value of Life with 10 Year Certain SERP Benefit
payable as a result of Termination of Employment shall be converted, as
necessary, to the actuarial equivalent of the Benefit Payout Alternative elected
by the Named Participant using the Applicable Interest Rate and Mortality Table
that were used for purposes of the converting the Named Participant’s Target
Retirement Benefit to a Target Retirement Cash Balance Account; provided,
however, the Named Participant’s age on his Termination of Employment date shall
apply.

 